NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MOMENTA PHARMACEUTICALS, INC.,
Plaintiff-Appellee, '
AND
SANDOZ, INC.,
Plczintiff-AppeHee,
V.
AMPHASTAR PHARMACEUTICALS, `INC.,
INTERNATIONAL MEDICATION SYSTEMS, LTD.,
WATSON PHARMACEUTICALS, INC. AND WATSON
PHARMA, INC.,
Defen,dants-Appellants.
2012-1062, -XXxx, -xxxX
Appea1s from the United States District Court for the
District of Massachusetts in case no. 11-CV-l1681, Judge
Nathanie1 M. Gorton.
ORDER
Upon consideration of the November 17, 2011 order
expediting briefing on the merits of this appeal, the
motions to consolidate this appeal with forthcoming

v-
MOM_ENTA PI~lARMA V. AMPHASTA.R PHA.RMA 2
appeals, the motion for leave to file a corrected opening
brief, the motion for leave to file public and confidential
versions of its reply in support of its motion to stay the
injunction, and the motions to amend the official caption
to add Watson Pharma, Inc.,
IT IS ORDERED THAT:
(1) Oral argument for the merits of the appeal is
scheduled to be held at 10 a.m., January 24, 2012, in
Courtroom 201. The parties shall notify the clerk in
writing of the name of the counsel who will present oral
argument no later than January 9, 2012.
(2) The motions to consolidate will be granted and the
official caption will be amended to add the appeal num-
bers from the district court's November 23, 2011 order
denying their motion to dissolve the injunction and the
district court's December 2, 2011 order denying their
emergency motion for relief from the injunc-tion, when
those new appeals are docketed by this court.
(3) The motions to reform the caption are granted.
Watson Pharma, Inc. is added to the caption. The revised
official caption is reflected above.
(4) The motion to file a corrected opening brief is
granted
(5) The motion for leave to file public and confidential
versions of its reply in support of its motion to stay the
injunction is granted. The previously filed reply is with-
drawn
(6) A copy of this order shall be transmitted to the
merits panel assigned to hear this case. Copies of the
corrected opening briefs and confidential versions of the
reply in support of the motion to stay shall be transmitted
to the merits panel

MOMENTA PHARMA V. AlV[PHASTAR PHARMA
FoR THE CoURT
DEC 0  /s/ J an Horbaly
Date J an Horba1y
Patricia A. lVIillett, Esq.
Thomas P. Steindler, Esq.
Robert S. Frank, Jr., Esq.
Clerk
F
U.3. C0ilRT fJl?El'pPEALS FDR
THE FEDERAL ClRCU1T
DEC 06 2011
ss 1mnoaa\iv
_ conn